Order and judgment (one paper), Supreme Court, New York County (Walter Schackman, J.), entered on or about April 8, 1992, which granted the petition to confirm an arbitrator’s award, and granted petitioner judgment against respondent, unanimously affirmed, with costs.
Parties may appropriately place the issue of jurisdiction before the arbitrator (Matter of Kelley [Bauer], 240 NY 74, 79), and the merits of the arbitrator’s determination are subject only to limited judicial review (Integrated Sales v Maxell Corp., 94 AD2d 221). In any event, respondent did not timely move to stay arbitration and thus waived the issue of jurisdiction (see, CPLR 7503; Matter of Sussco Exterior Sys. v Hercules Constr. Corp., 120 AD2d 532, 533, lv denied 68 NY2d 610). Concur—Carro, J. P., Ellerin, Kupferman, Kassal and Rubin, JJ.